 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Lynn Hill,                               No. CV-18-01824-PHX-SRB (ESW)
10                 Plaintiff,                         ORDER
11   v.
12   Unknown Moller, et al.,
13                 Defendants.
14
15         Pending before the Court is Plaintiff’s “Motion for Continuance So I Can Find Out
16   About A Dismissal Motion I never Received” (Doc. 22). No response has been filed and

17   the time to do so has passed. See LRCiv 7.2(i) (failure to file a response may be deemed
18   consent to the granting of a motion). For good cause shown,

19         IT IS ORDERED granting Plaintiff’s request for an extension of time to file a

20   response to Defendants’ Motion to Dismiss (Doc. 17). Plaintiff shall respond to the Motion
21   (Doc. 17) no later than November 27, 2019.
22         IT IS FURTHER ORDERED that Defendants provide Plaintiff with a copy of the

23   Motion to Dismiss (Doc. 17). Proof of service shall be filed with the Court, reflecting

24   timely compliance with this Order.

25         Dated this 23rd day of October, 2019.

26
27                                                    Honorable Eileen S. Willett
                                                      United States Magistrate Judge
28
